Citation Nr: 1211904	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-20 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left nephrectomy due to clear cell carcinoma, claimed as renal disease, as secondary to service connected diabetes mellitus and/or hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1966 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 Decision Review Officer (DRO) decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for residuals of a left nephrectomy due to clear cell carcinoma.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a February 2012 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

During the February 2012 hearing, the Veteran's representative indicated that the appeal included a claim for service connection due to service connected hypertension.  This instant claim has been restyled to more accurately reflect the Veteran's contentions.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's left nephrectomy due to clear cell carcinoma is related to his service connected hypertension.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a left nephrectomy due to clear cell carcinoma have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R.     § 3.310.  Service connection is possible when a service connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Clear Cell Carcinoma

A June 2005 VA cardiac examination indicated that the Veteran had been diagnosed with hypertension in 1984 at age 35 and that he was also diagnosed with diabetes mellitus in 2003.  He indicated that he had been prescribed a variety of medications, including Hydrochlorothiazide (HCTZ).  A diagnosis of hypertension was made following a physical examination.

A June 2006 private discharge summary indicated that a left hand assisted laparoscopic nephrectomy had been conducted.  A pathology report diagnosed the Veteran with renal cell carcinoma, clear cell type.

A January 2007 private urology treatment note contained an assessment of renal cell carcinoma status-post nephrectomy.

A March 2007 private treatment note contained an impression of chronic renal insufficiency that may have developed prior to the tumor.

A July 2007 private magnetic resonance imaging (MRI) scan contained an impression of status-post left nephrectomy with no evidence of recurrent tumor or obvious metastatic disease.

An impression of chronic renal failure was made in a May 2009 private treatment note.

A September 2010 VA genitourinary examination noted that the Veteran had undergone a left nephrectomy in 2006 secondary to a diagnosis of renal cell carcinoma and that he had been doing well since this surgery.  He was diagnosed with diabetes mellitus in 2002, hypertension in 1984 and chronic renal insufficiency since at least 2006.  Following a physical examination and a review of the Veteran's claims file, diagnoses of chronic renal insufficiency with a history of hypertensive renal disease, left nephrectomy secondary to renal cell carcinoma and diabetes mellitus were made.  The examiner opined that it was most likely that the Veteran's renal disease was not impacted or affected by his most recent heart catherization in 2007 as his microalbumin that was well-controlled and his kidney function was already decreased prior to this catheterization.  In addition, the examiner opined that it was most likely than not that his current diagnosis of chronic renal insufficiency was caused primarily by his diabetes mellitus as his microalbumin had been so well controlled for so long.  With the known history of hypertension since 1984 and the apparent diagnosis of hypertensive renal disease, it was less likely than not that his diabetes was the source of his renal function as it would be "more in line with [a] hypertensive etiology."  

A May 2011 letter from Dr. B. C., the Veteran's private oncologist, noted that the Veteran had been diagnosed with renal cell carcinoma in June 2006 and that he subsequently underwent a left nephrectomy.  The Veteran had a long history of diabetes, hypertension and kidney disease, "all of which could have attributed" to his renal cell carcinoma.  This cancer was inoperable and he was not a candidate for radiation therapy; his prognosis was poor.

An August 2011 VA kidney Disability Benefits Questionnaire (DBQ) reflected the Veteran's reports that he did not have any problems with his kidneys until the diagnosis of renal cell carcinoma in April 2006.  He underwent a left nephrectomy in June 2006 as a result of this diagnosis.

In an addendum to the August 2011 VA DBQ, the examiner noted that cancer, or specifically renal cell carcinoma, was caused on the cellular level and was due to cellular mutations.  Such a disease was in no way caused by diabetes or coronary artery disease and "evidence-based medical evidence" did not support a link between the diseases.  Additionally, his renal insufficiency was not due to his coronary artery disease or diabetes mellitus and he had normal renal function prior to his diagnosis of renal cell carcinoma.  His renal insufficiency was secondary to his non-service connected renal cell carcinoma.  Therefore, it was less likely than not that the Veteran's renal cell carcinoma and renal insufficiency were caused by, or related to, his service connected diabetes mellitus or coronary artery disease.

During a February 2012 hearing, the Veteran testified that his treating oncologists had told him that his kidney cancer could have been caused by his diabetes.  He had also been told by his treating physician that kidney cancer was one of the main "offshoots" of diabetes.  His cancer was terminal and had metastasized into his chest.  The Veteran's representative argued that the Merck Manual showed that diabetes and hypertension may have a direct impact on renal conditions.

The Veteran has a current disability as he has been diagnosed with clear cell carcinoma; he had undergone a left nephrectomy as a result of this diagnosis.  In order for his current disability to be recognized as service connected, the medical evidence of record must establish a link between this condition and a service connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.310; Shedden and Hickson, supra.  Direct service connection has not been alleged.  

A May 2011 private opinion from Dr. B. C. indicated that the Veteran's diabetes and hypertension "could have attributed" to his renal cell carcinoma.  This opinion is speculative and was not stated to the degree of certainty required to support a claim of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  This opinion is therefore being afforded little probative weight.

A September 2010 VA examiner opined that it was less likely than not that the Veteran's diabetes caused his renal function as such a disability would be "more in line with [a] hypertensive etiology" and the Veteran had a known history of hypertension since 1984.  This opinion was based upon a review of the Veteran's claims file and contained a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  It is therefore being afforded great probative weight.

An August 2011 VA opinion stated that renal cell carcinoma was caused by cellular mutations and was not caused by or related to the Veteran's service connected diabetes mellitus or coronary artery disease.  This opinion was accompanied by a complete rationale.  See Nieves-Rodriguez, supra.  However, this opinion did not address the impact of the Veteran's hypertension on his disability.

There is competent and credible evidence with regard to whether there is a nexus, which consists of the September 2010 VA opinion.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for a left nephrectomy due to renal cell carcinoma is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a left nephrectomy due to clear cell carcinoma is granted.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


